EXHIBIT 10.4

CASCADE MICROTECH, INC.

AMENDED AND RESTATED

2004 EMPLOYEE STOCK PURCHASE PLAN

The following constitute the provisions of the 2004 Employee Stock Purchase Plan
of Cascade Microtech, Inc. The Plan was adopted by the Board on February 27,
2004, effective as of the date of the Company’s IPO, and was amended and
restated on February 6, 2009, effective as of April 30, 2009.

1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Internal Revenue Code of 1986, as amended. The provisions of
the Plan, accordingly, shall be construed so as to extend and limit
participation in a manner consistent with the requirements of that section of
the Code.

2. Definitions.

(a) “Board” shall mean the Board of Directors of the Company.

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(c) “Common Stock” shall mean the common stock of the Company.

(d) “Company” shall mean Cascade Microtech, Inc. an Oregon corporation, and any
Designated Subsidiary of the Company.

(e) “Compensation” shall mean all base straight time gross earnings and
commissions, but exclusive of payments for overtime, shift premium, incentive
compensation, incentive payments, bonuses and other compensation.

(f) “Designated Subsidiary” shall mean any Subsidiary which has been designated
by the Board from time to time in its sole discretion as eligible to participate
in the Plan.

(g) “Employee” shall mean any individual who is an Employee of the Company for
tax purposes whose customary employment with the Company is at least twenty
(20) hours per week and more than five (5) months in any calendar year. For
purposes of the Plan, the employment relationship shall be treated as continuing
intact while the individual is on sick leave or other leave of absence approved
by the Company. Where the period of leave exceeds 90 days and the individual’s
right to re-employment is not guaranteed either by statute or by contract, the
employment relationship shall be deemed to have terminated on the 91st day of
such leave.

(h) “Enrollment Date” shall mean the first Trading Day of each Offering Period.

(i) “Fair Market Value” shall mean, as of any date, the value of Common Stock
determined as follows:

(1) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system for the last market trading
day on or before the date of such determination, as reported in The Wall Street
Journal or such other source as the Board deems reliable;

 

1



--------------------------------------------------------------------------------

(2) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean of
the closing bid and asked prices for the Common Stock for the last quotation day
on or before the date of such determination, as reported in The Wall Street
Journal or such other source as the Board deems reliable; or

(3) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board.

(j) “IPO” shall mean the initial offering of Common Stock to the public pursuant
to a registration statement filed by the Company with the Securities and
Exchange Commission.

(k) “Offering Periods” shall mean the periods of approximately six (6) months
commencing on the first Trading Day on or after May 1 and November 1 of each
year and terminating on the last Trading Day in the period ending six (6) months
later. The duration and timing of Offering Periods may be changed pursuant to
Section 4 of this Plan.

(l) “Plan” shall mean this 2004 Employee Stock Purchase Plan.

(m) “Purchase Date” shall mean the last day of each Offering Period.

(n) “Purchase Price” shall mean an amount equal to 85% of the Fair Market Value
of a share of Common Stock on the Enrollment Date or on the Purchase Date,
whichever is lower.

(o) “Reserves” shall mean the number of shares of Common Stock covered by each
option under the Plan which have not yet been exercised and the number of shares
of Common Stock which have been authorized for issuance under the Plan but not
yet placed under option.

(p) “Subsidiary” shall mean a corporation, domestic or foreign, of which not
less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.

(q) “Trading Day” shall mean a day on which national stock exchanges and the
Nasdaq System are open for trading.

(r) “Valuation Date” shall mean the date on which the Fair Market Value of
Common Stock is to be determined for purposes of setting the price of Shares of
Common Stock under Section 2(n) (that is, the Enrollment Date or the applicable
Purchase Date). If the Enrollment Date is not a date on which the Fair Market
Value may be determined in accordance with Section 2(i), the Valuation Date
shall be the first day after the Enrollment Date for which such Fair Market
Value may be determined. If the Purchase Date is not a date on which the Fair
Market Value may be determined in accordance with Section 2(i) the Valuation
Date shall be the first date prior to the Purchase Date on which such Fair
Market Value may be determined.

3. Eligibility.

(a) Any Employee who shall be employed by the Company on a given Enrollment Date
shall be eligible to participate in the Plan.

(b) Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) to the extent that, immediately
after the grant, such Employee (or any other person whose stock would be
attributed to such Employee pursuant to Section 424(d) of the Code) would own
capital stock of the Company and/or hold outstanding options to purchase such
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of the capital stock of the Company or of any Subsidiary,
or (ii) to the extent that his or her rights to purchase stock under all
employee stock purchase plans of the Company and its subsidiaries accrues at a
rate which exceeds Twenty-Five Thousand Dollars ($25,000) worth of stock
(determined at the fair market value of the shares at the time such option is
granted) for each calendar year in which such option is outstanding at any time.

 

2



--------------------------------------------------------------------------------

4. Offering Periods. The Plan shall be implemented by consecutive Offering
Periods with a new Offering Period commencing on the first Trading Day on or
after May 1 and November 1 each year, or on such other date as the Board shall
determine, and continuing for six-month periods thereafter until terminated in
accordance with Section 20 hereof. The Board shall have the power to change the
duration of Offering Periods (including the commencement dates thereof) with
respect to future offerings without shareholder approval if such change is
announced at least five (5) days prior to the scheduled beginning of the first
Offering Period to be affected thereafter.

5. Participation. An eligible Employee may become a participant in the Plan by
completing a subscription agreement authorizing payroll deductions in the form
of Exhibit A to this Plan and filing it with the Company’s payroll office prior
to the applicable Enrollment Date.

6. Payroll Deductions.

(a) A participant may purchase shares of Common Stock under the Plan solely by
means of payroll deductions. At the time a participant files his or her
subscription agreement, he or she shall elect to have payroll deductions made on
each pay day during the Offering Period in one percent (1%) increments of not
less than two percent (2%) or greater than fifteen percent (15%) of the
Compensation which he or she receives on each pay day during the Offering
Period. Payroll deductions for a participant shall commence on the first payroll
following the Enrollment Date and shall end on the last payroll in the Offering
Period to which such authorization is applicable, unless sooner terminated by
the participant as provided in Section 10 hereof

(b) All payroll deductions made for a participant shall be credited to his or
her account under the Plan and shall be withheld in whole percentages only. A
participant may not make any additional payments into such account.

(c) A participant may discontinue his or her participation in the Plan as
provided in Section 10 hereof, or may increase or decrease the rate of his or
her payroll deductions during the Offering Period by completing or filing with
the Company a new subscription agreement authorizing a change in payroll
deduction rate. The Board may, in its discretion, limit the number of
participation rate changes during any Offering Period. The change in rate shall
be effective with the first full payroll period following five (5) business days
after the Company’s receipt of the new subscription agreement unless the Company
elects to process a given change in participation more quickly. A participant’s
subscription agreement shall remain in effect for successive Offering Periods
unless terminated as provided in Section 10 hereof.

(d) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) hereof, a participant’s payroll
deductions may be decreased to zero percent (0%) at any time during any Offering
Period. Payroll deductions shall recommence at the rate provided in such
participant’s subscription agreement at the beginning of the first Offering
Period which is scheduled to end in the following calendar year, unless
terminated by the participant as provided in Section 10 hereof.

(e) At the time the option is exercised, in whole or in part, or at the time
some or all of the Company’s Common Stock issued under the Plan is disposed of,
the participant must make adequate provision for the Company’s federal, state,
or other tax withholding obligations, if any, which arise upon the exercise of
the option or the disposition of the Common Stock. At any time, the Company may,
but shall not be obligated to, withhold from the participant’s compensation the
amount necessary for the Company to meet applicable withholding obligations,
including any withholding required to make available to the Company any tax
deductions or benefits attributable to sale or early disposition of Common Stock
by the Employee.

7. Grant of Option. On the Enrollment Date of each Offering Period, each
eligible Employee participating in such Offering Period shall be granted an
option to purchase on the Purchase Date of such Offering Period (at the
applicable Purchase Price) up to a number of shares of the Company’s Common
Stock determined by dividing such Employee’s payroll deductions accumulated
prior to and during the Offering Period and retained in the Participant’s
account as of the Purchase Date by the applicable Purchase Price; provided that
in no event shall an Employee be permitted to purchase during each Offering
Period more than the number of shares of the Company’s

 

3



--------------------------------------------------------------------------------

Common Stock determined by dividing $12,500 by the fair market value of a share
of the Company’s Common Stock on the Enrollment Date, and provided further that
such purchase shall be subject to the limitations set forth in Sections 3(b) and
8(b) hereof. Exercise of the option shall occur as provided in Section 8 hereof,
unless the participant has withdrawn pursuant to Section 10 hereof. The option
shall expire on the last day of the Offering Period.

8. Exercise of Option.

(a) Unless a participant withdraws from the Plan as provided in Section 10
hereof, his or her option for the purchase of shares of the Company’s Common
Stock shall be exercised automatically on the Purchase Date, and the maximum
number of full shares subject to the option shall be purchased for such
participant at the applicable Purchase Price with the accumulated payroll
deductions in his or her account. No fractional shares shall be purchased; any
payroll deductions accumulated in a participant’s account which are not
sufficient to purchase a full share shall be retained in the participant’s
account for the subsequent Offering Period, subject to earlier withdrawal by the
participant as provided in Section l0 hereof. During a participant’s lifetime, a
participant’s option to purchase shares hereunder is exercisable only by him or
her.

(b) If the Board determines that, on a given Purchase Date, the number of shares
with respect to which options are to be exercised may exceed (i) the number of
shares of Common Stock that were available for sale under the Plan on the
Enrollment Date of the applicable Offering Period, or (ii) the number of shares
available for sale under the Plan on such Purchase Date, the Board may in its
sole discretion provide that the Company shall make a pro rata allocation of the
shares of Common Stock available for purchase on such Enrollment Date or
Purchase Date, as applicable, in as uniform a manner as shall be practicable and
as it shall determine in its sole discretion to be equitable among all
participants exercising options to purchase Common Stock on such Purchase Date.

9. Delivery. As promptly as practicable after each Purchase Date, the Company
shall arrange the delivery to each participant, as appropriate, of a certificate
representing the shares purchased upon exercise of his or her option.

10. Withdrawal.

(a) A participant may withdraw all but not less than all the payroll deductions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by giving written notice to the Company in the form
of Exhibit B to this Plan. All of the participant’s payroll deductions credited
to his or her account shall be paid to such participant promptly after receipt
of notice of withdrawal and such participant’s option for the Offering Period
shall be automatically terminated, and no further payroll deductions for the
purchase of shares shall be made for such Offering Period. If a participant
withdraws from an Offering Period, payroll deductions shall not resume at the
beginning of the succeeding Offering Period unless the participant delivers to
the Company a new subscription agreement.

(b) A participant’s withdrawal from an Offering Period shall not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.

11. Termination of Employment. Upon a participant’s ceasing to be an Employee,
for any reason, he or she shall be deemed to have elected to withdraw from the
Plan and the payroll deductions credited to such participant’s account during
the Offering Period but not yet used to exercise the option shall be returned to
such participant or, in the case of his or her death, to the person or persons
entitled thereto under Section 15 hereof, and such participant’s option shall be
automatically terminated. The preceding sentence notwithstanding, a participant
who receives payment in lieu of notice of termination of employment shall be
treated as continuing to be an Employee for the participant’s customary number
of hours per week of employment during the period in which the participant is
subject to such payment in lieu of notice.

12. Interest. No interest shall accrue on the payroll deductions of a
participant in the Plan.

 

4



--------------------------------------------------------------------------------

13. Stock.

(a) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum number of shares of the Company’s
Common Stock which shall be made available for sale under the Plan shall be
400,000 shares, plus an annual increase to be added on the first day of the
Company’s fiscal year beginning in 2006 equal to the lesser of: (i) one and
one-half percent (1.5%) of the outstanding shares of Common Stock on the first
day of the Company’s fiscal year for which the increase is being made;
(ii) 100,000 shares of the Company’s Common Stock or; (iii) an amount determined
by the Board.

(b) The participant shall have no interest or voting right in shares covered by
his option until such option has been exercised.

(c) Shares to be delivered to a participant under the Plan shall be registered
in the name of the participant or in the name of the participant and his or her
spouse.

14. Administration. The Plan shall be administered by the Board or a committee
of members of the Board appointed by the Board. The Board or its committee shall
have full and exclusive discretionary authority to construe, interpret and apply
the terms of the Plan, to determine eligibility and to adjudicate all disputed
claim filed under the Plan. Every finding, decision and determination made by
the Board or its committee shall to the full extent permitted by law, be final
and binding upon all parties.

15. Designation of Beneficiary.

(a) A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’ s account under the
Plan in the event of such participant’s death subsequent to a Purchase Date on
which the option is exercised but prior to delivery to such participant of such
shares and cash. In addition, a participant may file a written designation of a
beneficiary who is to receive any cash from the participant’s account under the
Plan in the event of such participant’s death prior to exercise of the option.
If a participant is married and the designated beneficiary is not the spouse,
spousal consent shall be required for such designation to be effective.

(b) Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such participant’s death, the Company shall deliver such shares and/or
cash to the executor or administrator of the estate of the participant, or if no
such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its discretion, may deliver such shares and/or cash to
the spouse or to any one or more dependents or relatives of the participant or
if no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.

16. Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 15 hereof) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect except
that the Company may treat such act as an election to withdraw funds from an
Offering Period in accordance with Section 10 hereof.

17. Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions.

18. Reports. Individual accounts shall be maintained for each participant in the
Plan. Statements of account shall be given to participating Employees at least
annually, which statements shall set forth the amounts of payroll deductions,
the Purchase Price, the number of shares purchased and the remaining cash
balance, if any.

19. Adjustments Upon Changes in Capitalization, Dissolution, Liquidation, Merger
of Asset Sale.

 

5



--------------------------------------------------------------------------------

(a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the Reserves, the maximum number of shares each
participant may purchase each Offering Period pursuant to Section 7, as well as
the price per share and the number of shares of Common Stock covered by each
option under the Plan which has not yet been exercised shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of shares of Common Stock effected without receipt of
consideration by the Company, provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an option.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Purchase Date (the “New Purchase Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Board. The New Purchase Date shall
be before the date of the Company’s proposed dissolution or liquidation. The
Board shall notify each participant in writing, at least ten (10) business days
prior to the New Purchase Date, that the Purchase Date for the participant’s
option has been changed to the New Purchase Date and that the participant’s
option shall be exercised automatically on the New Purchase Date, unless prior
to such date the participant has withdrawn from the Offering Period as provided
in Section 10 hereof.

(c) Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each outstanding option shall be assumed or an
equivalent option substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the option, any Offering Period
then in progress shall be shortened by setting a New Purchase Date and the
Offering Period then in progress shall end on the New Purchase Date. The New
Purchase Date shall be before the date of the Company’s proposed sale or merger.
The Board shall notify each participant in writing, at least ten (10) business
days prior to the New Purchase Date, that the Purchase Date for the
participant’s option has been changed to the New Purchase Date and that the
participant’s option shall be exercised automatically on the New Purchase Date,
unless prior to such date the participant has withdrawn from the Offering Period
as provided in Section 10 hereof.

20. Amendment or Termination.

(a) The Board of Directors of the Company may at any time and for any reason
terminate or amend the Plan. Except as provided in Section 19 hereof, no such
termination can affect options previously granted, provided that an Offering
Period may be terminated by the Board of Directors on any Purchase Date if the
Board determines that the termination of the Offering Period or the Plan is in
the best interests of the Company and its shareholders. Except as provided in
Section 19 and this Section 20 hereof, no amendment may make any change in any
option theretofore granted which adversely affects the rights of any
participant. To the extent necessary to comply with Section 423 of the Code (or
any successor rule or provision or any other applicable law, regulation or stock
exchange rule), the Company shall obtain shareholder approval in such a manner
and to such a degree as required.

(b) Without shareholder consent and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Board (or its
committee) shall be entitled to change the Offering Periods, limit the frequency
and/or number of changes in the amount withheld during an Offering Period,
establish the exchange ratio applicable to amounts withheld in a currency other
than U.S. dollars, permit payroll withholding in excess of the amount designated
by a participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
participant properly correspond with amounts withheld from the participant’s
Compensation, and establish such

 

6



--------------------------------------------------------------------------------

other limitations or procedures as the Board (or its committee) determines in
its sole discretion advisable which are consistent with the Plan.

(c) In the event the Board determines that the ongoing operation of the Plan may
result in unfavorable financial accounting consequences, the Board may, in its
discretion and, to the extent necessary or desirable, modify or amend the Plan
to reduce or eliminate such accounting consequence including, but not limited
to:

(1) altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;

(2) shortening any Offering Period so that Offering Period ends on a new
Purchase Date, including an Offering Period underway at the time of the Board
action; and

(3) allocating shares.

Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.

21. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

22. Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, and the requirements of any stock exchange
upon which the shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

23. Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board of Directors or its approval by the shareholders of
the Company. It shall continue in effect for a term of ten (10) years unless
sooner terminated under Section 20 hereof

 

7



--------------------------------------------------------------------------------

EXHIBIT A

CASCADE MICROTECH, INC.

2004 EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

 

Original Application    Enrollment Date:   

Change in Payroll Deduction Rate

Change of Beneficiary(ies)

1. I, _______________________________, hereby elect to participate in the
Cascade Microtech, Inc. 2004 Employee Stock Purchase Plan (the “Plan”) for the
Offering Period _____________, ____ to ___________, ____ and subscribe to
purchase shares of the Company’s Common Stock in accordance with this
Subscription Agreement and the Plan.

2. I hereby authorize payroll deductions from each paycheck in the amount of
________% of my Compensation on each payday during the Offering Period in
accordance with the Plan. I understand that this amount must not be less than 2%
and not more than 15% of my Compensation during the Offering Period. (Please
note that no fractional percentages are permitted.)

3. I understand that said payroll deductions shall be accumulated for the
purchase of shares of Common Stock at the applicable Purchase Price determined
in accordance with the Plan. I understand that if I do not withdraw from an
Offering Period, any accumulated payroll deductions will be used to
automatically exercise my option.

4. I understand that I may discontinue at any time prior to the Purchase Date my
participation in the Plan as provided in Section 10 of the Plan. I also
understand that I can increase or decrease the rate of my payroll deductions on
one occasion only with respect to any increase and one occasion only with
respect to any decrease during any Offering Period by completing and filing a
new Subscription Agreement with such increase or decrease taking effect as of
the beginning of the calendar month following the date of filing of the new
Subscription Agreement, if filed at least ten (10) business days prior to the
beginning of such month. Further, I may change the rate of my payroll deductions
for future Offering Periods by filing a new Subscription Agreement, and any such
change will be effective as of the beginning of the next Offering Period. In
addition, I acknowledge that, unless I discontinue my participation in the Plan
as provided in Section 10 of the Plan, my election will continue to be effective
for each successive Offering Period.

5. I have received a copy of the complete “Cascade Microtech, Inc. 2004 Employee
Stock Purchase Plan.” I understand that my participation in the Plan is in all
respects subject to the terms of the Plan. I understand that my ability to
exercise the option under this Subscription Agreement is subject to shareholder
approval of the Plan.

6. Shares purchased for me under the Plan should be issued in the name(s) of
(Employee or Employee and Spouse only):

________________________________________________________

7. I understand that if I dispose of any shares received by me pursuant to the
Plan within two years after the Enrollment Date or one year after the Purchase
Date, I will be treated for federal income tax purposes as having received
ordinary income at the time of such disposition in an amount equal to the excess
of the fair market value of the shares at the time such shares were purchased by
me over the price which I paid for the shares. I agree to notify

 

8



--------------------------------------------------------------------------------

the Company in writing within 30 days after the date of any disposition of my
shares and I will make adequate provision for Federal, state or other tax
withholding obligations, if any, which arise upon the disposition of the Common
Stock. The Company may, but will not be obligated to, withhold from my
compensation the amount necessary to meet any applicable withholding obligation
including any withholding necessary to make available to the Company any tax
deductions or benefits attributable to sale or early disposition of Common Stock
by me. If I dispose of such shares at any time after the expiration of the
2-year and 1-year holding periods, I understand that I will be treated for
federal income tax purposes as having received income only at the time of such
disposition, and that such income will be taxed as ordinary income only to the
extent of an amount equal to the lesser of (1) the excess of the fair market
value of the shares at the time of such disposition over the purchase price
which I paid for the shares, or (2) 15% of the fair market value of the shares
on the first day of the Offering Period. The remainder of the gain, if any,
recognized on such disposition will be taxed as capital gain.

8. I hereby agree to be bound by the terms of the Plan. The effectiveness of
this Subscription Agreement is dependent upon my eligibility to participate in
the Plan.

9. In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and shares due me under the Plan:

NAME: (Please print)

___________________________________________________________

(First)                                          (Middle)
                                         (Last)

_____________________________

Relationship

___________________________________________________________

(Address)

Employee’s Social Security Number: _______________________________

Employee’s Address: __________________________________________

                                 __________________________________________

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

Dated: ___________________

Signature of Employee: _____________________

Spouse’s Signature (If beneficiary other than spouse): ______________________

 

9



--------------------------------------------------------------------------------

EXHIBIT B

CASCADE MICROTECH

2004 EMPLOYEE STOCK PURCHASE PLAN

NOTICE OF WITHDRAWAL

I, ________________, hereby elect to withdraw my participation in the Cascade
Microtech, Inc. 2004 Employee Stock Purchase Plan for the Offering Period that
began on ______________ ____, 20__. This withdrawal covers all payroll
deductions credited to my account and is effective on the date designated below.

I understand that all payroll deductions credited to my account will be paid to
me as promptly as practicable and that my option for the current Offering Period
will automatically terminate. I further understand that no further payroll
deductions will be made for the purchase of shares in the current Offering
Period and I shall be eligible to participate in succeeding Offering Periods
only by delivering to the Company a new Subscription Agreement.

Name and Address of Participant:

________________________________________

________________________________________

________________________________________

Signature: ________________

Date: _________________

 

10